STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                   }
In re Stagecoach Road 6‐Lot Subdivision            }       Docket No. 238‐11‐05 Vtec
        (Appeal of Wickart)                        }
                                                   }

              Decision and Order on Appellant’s Motion to Remand and
         on Appellee‐Applicant’s Motion to Dismiss or for Summary Judgment

       Appellant Debra Wickart appealed from a decision of the Development Review

Board  (DRB)  of  the  Town  of  Morristown,  granting  subdivision  approval  to  Appellee‐

Applicant  Kenfield  Brook  Properties,  LLC,  for  a  six‐lot  subdivision  to  be  located  on

Stagecoach Road. Under V.R.C.P. 79.1, Appellant is represented by Kathleen O’Neill, Esq.,

for the limited purpose of the motion for remand, and otherwise represents herself.  The

Town is represented by Will S. Baker, Esq.; and Appellee‐Applicant is represented by Ellen

M. O’Toole, Esq.  



       Appellee‐Applicant has renewed its motion for dismissal of the appeal due to lack

of party status, and has moved in the alternative for summary judgment.  Appellant has

moved to remand the matter to the DRB, due to the inadequacy of findings and conclusions

in the Notice of Decision.



       Appellee‐Applicant asks this Court to revisit the Court’s February 24, 2006, decision

denying a motion to dismiss Appellant for lack of standing.  We have reviewed the new

materials submitted on this issue, and decline to dismiss this appeal based on the extent

of Appellant’s participation before the DRB, for the reasons stated fully in the February 24,

2006 decision.


                                               1
       This  appeal  is  on  the  record,  as  the  Town  has  adopted  and  implemented  the

procedures necessary for on‐the‐record determinations pursuant to 24 V.S.A. §4471(b), so

that the Municipal Administrative Procedures Act, 24 V.S.A. §1201 et seq., applies to this

application.  Section 1209(b) of the Municipal Administrative Procedures Act  requires that

“[f]indings of fact shall explicitly and concisely restate the underlying facts that support the

decision.    They  shall  be  based  exclusively  on  evidence  of  the  record  in  the  contested

hearing.”  Section 1209(c), in turn, requires the conclusions of law in the decision to be

based on the findings of fact.

       Regardless of whether a DRB proceeding is on the record or is de novo, its decision

made after September 1, 20051 must be issued in writing and must “include a statement of

the factual  bases  on which [the  DRB]  has  made  its conclusions and a statement of  the

conclusions.”  24 V.SA. §4464(b)(1).  That section allows the minutes of the meeting to

suffice as the written decision, provided that “the factual bases and conclusions relating to

the review standards are provided in conformance with this subsection.”

       The Notice of Decision in the present case contains nine numbered sentences labeled

“Findings of Fact,” which do not actually contain factual findings made from the evidence.

Rather, sentences 1 through 8 briefly describe the parcel and the proposed subdivision, and

sentence 9 lists the applicable sections of the Zoning and Subdivision Bylaws.  The section

of the Notice of Decision labeled “Conclusions” then lists each of the criteria and states that

it is met, also without adding any findings of fact, and without disclosing the reasoning2



       1
        The effective date section of the 2004 statutory changes is found in Section 119 of
Act No. 115, as corrected by Section 296(1)(a)(2) and (3) of Act No. 296.
       2
           Only  paragraph  #2  of  the  ‘conclusions,’  regarding  the  character  of  the  land,
contains  a  statement  that  could  be  considered  a  finding:  that  the  area  is  “primarily
residential,  with  similarly  sized  single‐family  home  lots  across  from  the  proposed
subdivision.”  However, it does not link that characterization to the proposed subdivision

                                                2
linking conclusions to the findings or to the evidence relied on from the record.  There is

no dispute that the DRB made a conclusion on each of the applicable criteria, nor do the

parties  dispute  that  the  regulations  do  not  need  to  be  quoted  in  full  in  the  Notice  of

Decision.  Rather, the issue is whether the DRB made adequate findings of fact to support

its conclusions, and whether it provided its reasoning from the findings to the conclusions.

Assuming  that,  over  the  course  of  three  hearings  and  a  site  visit,  the  DRB  carefully

considered a great deal of evidence and applied the necessary standards to that evidence,

the  issue  here  remains  whether  the  Notice  of  Decision  adequately  discloses  the  DRB

reasoning and the factual basis for its decision. 

       Even in a de novo case, and much more importantly in an on‐the‐record appeal, a

DRB must issue an explanatory decision  stating the factual bases on which it has made its

conclusions, as well as stating the conclusions.  In the present case, the bare statements that

the proposal conforms to each section of the applicable regulations provide no insight into

the DRB’s reasoning, nor do they provide any information regarding what facts the DRB

did or did not take into consideration in making each conclusion, or what evidence from

the record it found persuasive or reliable.  As a panel of the Supreme Court explained in

another appeal from the Morristown DRB, “the purpose of findings is to make a clear

statement to the parties and the court in the event of an appeal on what was decided and

how the decision was reached.”  In re Appeal of Leikert, Docket No. 2004‐213, slip op. at

2 (Vt. Supreme Ct., Nov. 10, 2004) (three‐justice panel), and cases cited therein.  The Notice

of Decision in the present case does not meet the minimum requirements for adequate

findings or conclusions.

       The  Town  asks  the  Court  to  apply  a  different  and  less  stringent  standard  to  a

decision  approving  an  application  than  one  denying  the  application,  relying  on  the



or the character of the land.

                                                  3
statements from In re Appeal of Leikert, slip op. at 2, that a single finding in the Leikert

DRB decision “in and of itself . . . was insufficient to support denial” of the application and,

quoting  Potter v. Hartford Zoning Bd. of Adjustment, 137 Vt. 445, 447 (1979), that “the

Legislature intended that an appealing property owner would get reasons, as well as a

result, when a zoning board . . . rules against him.”  These statements reflect the procedural

posture in which the Leikert appeal arose, as an appeal from a permit denial.  

       However, the requirement for adequate findings and reasoned conclusions is not

provided in the statute solely for the benefit of a disappointed applicant who wishes to

appeal.  Rather, the statutory scheme allows neighbors and other interested parties and

municipalities to bring an appeal, if they have participated in the proceedings before the

municipal board or commission.   Not only do findings help the parties plan their cases for

rehearings and judicial review, and assist the reviewing courts, they also “assure more

careful . . . consideration” by the tribunal that will have to make the findings.   In re Appeal

of Leikert, Docket No. 2004‐213, slip op. at 2, quoting City of Rutland v. McDonald’s Corp.,

146 Vt. 324, 330 (1985).   Findings may also enable the zoning staff and future DRB, if faced

with an amendment application, to determine what the earlier decision was and why it was

reached. 

       Appellee‐Applicant also suggests that, as the proceedings were recorded and are

part of the record, the Court could determine from the DRB minutes and the transcript3 of

the DRB hearings that the DRB decision is sufficiently supported by the evidence stated at

the hearing, regardless of the adequacy of the Notice of Decision.  Appellee‐Applicant

       3
           We  note  that  it  would  be  entirely  inappropriate  for  the  Court  to  review,  as
proposed in the present appeal, a transcript of the DRB hearings prepared by the law firm
representing one of the parties.  See V.R.E.C.P. 5(h)(1); and see also Appeal of Walters,
Docket No. 206‐11‐03 Vtec (Vt. Envtl. Ct., Oct. 8, 2004).  In the absence of an independently‐
prepared transcript, the record would consist of the documents together with the electronic
audio or video record of the proceedings.

                                                4
argues that “all participants” (and presumably this Court, and the Supreme Court if this

is further appealed) “were and are capable of determining the reasoning and justification

for the DRB’s grant of approval” by perusing the record.

       On the contrary, the requirement in an on‐the‐record appeal that the findings of the

tribunal be supported by substantial evidence in the record as a whole is the required link

between the evidence and the findings.  It does not substitute for the requirement that the

DRB decision lay out the links between the evidence and the factual findings, and lay out

the links between the factual findings and the conclusions.  Rather, a DRB decision on the

record must provide the links of reasoning between the record and the result, as well as

having an adequate basis in the evidence in the record.

       Moreover, the panel of the Supreme Court in In re Appeal of Leikert, slip op. at 2,

emphasized that the reviewing court should not be “put in the position of perusing the

record and making its own assessment of the credibility of the witnesses and the weight

to be given the evidence,” as that is not the role of the Court.



       Accordingly, the DRB decision must be vacated and the matter must be remanded

to the DRB for it to take whatever further action it determines to be appropriate based on

this decision and following the guidance of the Vermont Supreme Court in In re Appeal

of Leikert, Docket No. 2004‐213 (Vt. Supreme Ct., Nov. 10, 2004) (three‐justice panel).  It

will be for the DRB to determine whether sufficient evidence was presented in the record

from which it can draft adequate findings and conclusions, or whether it wishes to reopen

the hearing to take any supplementary evidence.  



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellee‐Applicant’s Motion to Dismiss is DENIED, that Appellee‐Applicant’s Motion for

Summary Judgment is DENIED, and that instead summary judgment is GRANTED in

                                              5
favor  of  Appellant.    The  October  24,  2005  decision  of  the  Morristown  DRB  granting

approval for a six‐lot subdivision to Kenfield Brook Properties LLC is hereby VACATED

and REMANDED to the DRB,  concluding this appeal.


       Done at Berlin, Vermont, this 15th day of May, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                              6